Determination annulled, without costs, and proceeding remitted to the Commissioner of Motor Vehicles for a further hearing and with instructions to the commissioner to make findings in support of whatever determination he may reach upon the evidence. (See Matter of Seudder v. O’Connell, 272 App. Div. 251.) Memorandum: This proceeding should have been transferred to the Appellate Division in the first instance and we are now treating it as if it had been so transferred (Civ. Prae. Act, § 1296). All concur. (The order appealed from vacates the revocation of petitioner’s driver’s license by defendant, and directs that the license be returned to petitioner.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Piper, JJ.